NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 2, 2021 *
                                Decided September 3, 2021

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 20-2979

CRISTA E. NOEL,                                    Appeal from the United States District Court
     Plaintiff-Appellant,                          for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 10 C 8188

BRUNO COLTRI,                                      Sara L. Ellis,
    Defendant-Appellee.                            Judge.


                                        ORDER

      Crista Noel was convicted in state court of the misdemeanor of resisting arrest; in
response, she sued the arresting officer, Bruno Coltri, accusing him of violating her

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2979                                                                    Page 2

constitutional rights during the seizure and maliciously prosecuting her afterward. The
district court rejected most of her claims at summary judgment, and a jury found for the
officer on the surviving claims. Noel appeals the district court’s entry of summary
judgment, the judgment on the jury’s verdict, and other pre-trial, trial, and post-
judgment rulings. Because the jury’s verdict is based on sufficient evidence, the
summary-judgment record does not justify trying other claims, and the remaining
challenges are meritless, we affirm.

        We present the trial evidence in the light in which a reasonable jury could view it
when finding in favor of Officer Coltri. See Fields v. City of Chicago, 981 F.3d 534, 562
(7th Cir. 2020). On New Year’s Day in 2009, Officer Coltri encountered Noel when he
arrived to back up an officer’s stop of another driver. He spotted Noel’s car in a no-
parking zone and warned her that he would ticket her if she stayed there. He followed
her as she pulled into a nearby parking lot. Once in the lot, Noel got out of her car on
foot. As she approached his car, she cursed at Officer Coltri about his policing. To
protect himself, he got out of the car. She then bumped her chest against him. Coltri
responded by arresting her for striking him. As he attempted to handcuff her, Noel
kicked, slapped, and hit him. He held her against the hood of the squad car, and was
eventually able to handcuff her. Noel was charged with aggravated battery and
resisting arrest; after a trial on both charges, she was convicted of the latter. See 720
ILCS 5/12-3.05(d)(4)(i), 5/31-1. The Illinois Appellate Court upheld that conviction,
see Illinois v. Noel, No. 1-10-3302 (Ill. App. Ct. June 22, 2012), and the Illinois Supreme
court declined review.

        Noel responded with this suit under 42 U.S.C. § 1983. She alleged that Officer
Coltri violated her rights under the First Amendment (by arresting her for protesting
his policing), the Fourth Amendment (by arresting her with undue force and without
probable cause), the Fourteenth Amendment (by denying her equal protection of the
law), and state law (by maliciously prosecuting her). The case unfolded in three stages.
First, Coltri sought summary judgment. He argued in part that the doctrine of Heck v.
Humphrey, 512 U.S. 477 (1994), barred some of Noel’s claims as impermissible attacks on
her conviction for resisting arrest. The district court entered summary judgment in
Officer Coltri’s favor on all but two claims. The second stage was the trial on those two
claims: malicious prosecution and a “class of one” equal-protection claim, which
asserted that Officer Coltri pressed charges against her out of spite. After the trial, a jury
found for the officer. In the final stage, Noel moved for a new trial. The court denied
that motion.
No. 20-2979                                                                   Page 3



        On appeal, Noel first argues that the district court improperly rejected her First
Amendment claim. She argues that she presented evidence that Officer Coltri wrongly
arrested her over what she says was legitimate verbal protest. But Noel expressly waived
this claim in her memorandum opposing summary judgment, so the court rightly
disposed of it. See Walker v. Ingersoll Cutting Tool Co., 915 F.3d 1154, 1157 (7th Cir. 2019).
In any event, because Officer Coltri had a valid, objective ground for the arrest—chest-
bumping and violent resistance to handcuffs—any improper, subjective motive did not
spoil the validity of the arrest. See Nieves v. Bartlett, 139 S. Ct. 1715, 1723 (2019).

       Next, Noel contests the entry of summary judgment on her Fourth Amendment
claim, raising two contentions. First, she argues that, factually, a jury could find that
Officer Coltri used undue force to arrest her and that, under Heck and Evans v. Poskon,
603 F.3d 362, 364 (7th Cir. 2010), a conviction for resisting arrest is not necessarily
incompatible with a claim that an officer used undue force to overcome the resistance.
Her legal point about Evans is correct, but nothing supports her claim factually. Under
both Heck and Evans, she may not contest that she resisted—she slapped, kicked, and hit
Officer Coltri—as he tried to arrest her; his reaction to that resistance by restraining her
on the squad car’s hood in order to arrest her was not unreasonable.

        Noel’s second contention under the Fourth Amendment is that Officer Coltri
seized her without probable cause. She argues that, before she bumped her chest into
him, he had already unlawfully arrested her by following her into the parking lot
where, she says, he confined her. The applicable test is whether she felt unable to
“terminate the encounter” in the parking lot. See United States v. Radford, 856 F.3d 1147,
1149 (7th Cir. 2017) (citing Florida v. Bostick, 501 U.S. 429, 436 (1991)). But no evidence
supports the contention that she thought she could not leave the lot. To the contrary, in
the district court she conceded that, although Officer Coltri’s squad car partially
blocked one exit to the lot, she knew that she could have left the lot by car through
another exit; moreover, she in fact did leave the car by foot when she chose to rush at
the officer.

       That brings us to the trial on the equal-protection and malicious-prosecution
claims. We give “great respect” to jury verdicts, Fields, 981 F.3d at 562, and Noel has
made challenging the verdict harder by ordering only excerpts rather than the full trial
record, despite our order that she supply us with “any transcripts necessary to her
appeal.” But because the parties do not dispute the accuracy of those excerpts or our
No. 20-2979                                                                    Page 4

ability to use them to review Noel’s challenges to the verdict, we may review her
challenges. See United States v. De Horta Garcia, 519 F.3d 658, 660 (7th Cir. 2008).

       For her equal-protection claim, Noel argues that, without rational basis, Officer
Coltri had her prosecuted for aggravated battery and therefore discriminated against
her as a “class of one.” To obtain a new trial on this claim, Noel must show that a jury
could not have reasonably found that the officer had a “conceivable” rational basis to
press this charge. See 145 Fisk, LLC v. Nicklas, 986 F.3d 759, 770–71 (7th Cir. 2021). She
cannot. Illinois defines aggravated battery as “knowingly or intentionally … mak[ing]
physical contact of an insulting or provoking nature with an on-duty police officer.”
720 ILCS 5/12-3.05(d)(4)(i). The jury knew that Noel chest-bumped Officer Coltri and
then slapped, kicked, and hit him. Based on these actions, the jury could readily
conceive of ample rational grounds for Officer Coltri to charge her with aggravated
battery.

        Likewise, Noel cannot undermine the jury’s verdict rejecting her claim that, by
charging her with aggravated battery, Officer Coltri committed the Illinois tort of
malicious prosecution. To prevail on this claim, she had to show that the officer lacked
probable cause to press that charge and he maliciously had her prosecuted. See Beaman
v. Freesmeyer, 131 N.E.3d 488, 495–96 (Ill. 2019). But as we just said, the officer had
reasonable grounds for the charge based on Noel’s misconduct, and the jury was free to
credit his testimony that he pressed charges because of that misconduct and not out of
malice. See Fields, 981 F.3d at 562.

       We also reject Noel’s three last challenges. First, she contests various evidentiary
and pre-trial rulings, arguing that the district court was biased against her. But she has
not supplied the transcripts that give context to these rulings, see FED. R. APP. P. 10(b)(2),
which we would ordinarily review for abuse of discretion. Fields, 981 F.3d at 543. So she
has forfeited these challenges. See Morisch v. United States, 653 F.3d 522, 530 (7th Cir.
2011). Next, the district court properly denied Noel’s post-judgment motion, which
invoked Rules 52, 59, and 60 of the Federal Rules of Civil Procedure. She argued that
her counsel was ineffective, Coltri perjured himself and concocted evidence, and the
court’s rulings were arbitrary and biased. The court correctly observed that Rule 52(a)
does not apply to a case, like Noel’s, tried to a jury. Noel’s ineffective-assistance
argument is meritless because “ineffective assistance is not a ground for reversal in a
civil matter.” Pendell v. City of Peoria, 799 F.3d 916, 918 (7th Cir. 2015). And the court
reasonably rejected the remaining arguments on the grounds that adverse rulings alone
No. 20-2979                                                                   Page 5

do not evince bias, Liteky v. United States, 510 U.S. 540, 555 (1994), and that Noel did not
show why she could not have raised her other arguments earlier. See Robinson v.
Waterman, 1 F.4th 480, 483 (7th Cir. 2021). Finally, Noel argues for the first time on
appeal that the statute under which she was convicted is unconstitutional; this belated
argument, which if accepted in this § 1983 action would necessarily invalidate her
conviction is barred by both Heck and Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973).

                                                                               AFFIRMED